DETAILED ACTION
Response to Amendment
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed 09/13/2021 have been fully considered.
Regarding the rejection of claims 1 and 9 under 35 U.S.C. 102(a)(2) as being anticipated by Rallo et al. (US20140281644A1): 

ARGUMENT 1: Applicant argues on page 7 that paragraph [0052] of Rallo only describes a means for filtering a list of servers ("filter option 514" in Fig 5) to determine which severs are displayed, not selecting an operating mode that is then applied.
RESPONSE 1: Applicant’s arguments are not persuasive. Rallo discloses a “control [check box menu 502] to select one of a plurality of operating modes” by showing in para [0052] that When the filter option 514 is selected, the user gets a pull down check box menu 502 that a user can use to activate automated power control (or TSO Control in Fig 5.)

ARGUMENT 2: Applicant argues on page 8 that paragraph [0025] does not disclose a user interface or any controls of a user interface.
RESPONSE 2: Applicant’s arguments are not persuasive. Rallo discloses controls of a user interface by showing in para [0025-0026] that in addition to automated power management, the power control system allows a user to manually change the power state of one or more servers by using the graphical user interface of the power control system; para [0041] further shows a sample GUI in Fig 5 as discussed in RESPONSE 1 above.

ARGUMENT 3: Applicant argues on page 8 that the Office cited paragraph [0026], but has not identified any controls for selecting an operating mode. For example, none of the "functionality" listed in paragraphs [0026]-[0040] discloses a control for selecting a manual mode or an intelligent mode.
RESPONSE 3: Applicant’s arguments are not persuasive. Rallo discloses a “control to select one of a plurality of operating modes, wherein the operating modes comprise: a manual mode; an intelligent [automated] mode” by showing in para [0025-0026] that in addition to automated power management, the power control system allows a user to manually change the power state of one or more servers with the graphical user interface of the power control system; para [0041] shows a sample GUI in Fig 5 asdiscussed in RESPONSE 1 above.

ARGUMENT 4: Regarding claims 2 and 10, Applicant argues on page 9 the Office has not identified all four of the claimed operating modes: 1. A manual mode; 2. An intelligent mode; 3. A semi-automated mode; and 4. An automated mode. In particular, the Office has not identified an intelligent mode. Also, the Office has not identified how servers that are excluded from power management could be considered "semiautomated" if their control is not at least partially automated.
RESPONSE 4: Applicant’s arguments are not persuasive. Rallo discloses:
1. A manual mode: para [0025] shows the power control system allows a user to manually change the power state of one or more servers.
2. An intelligent mode: para [0025] shows automated power management.
3. A semi-automated mode: para [0024] shows the users of the power control system can select servers that are to be excluded from power management regardless of whether power management has been activated or deactivated globally for the data center.
4. An automated mode: para [0024] shows the power control system will automatically manage the power state of the servers in the managed group. 
	Under BRI, the “intelligent” mode may be interpreted the same as the “automated” mode. The Examiner urges the Applicant to further narrow the “intelligent” mode with limitations such as “in response to the intelligent mode being selected, the management application is configured to prevent manual modification of operational parameters and permit modifications of non-operational parameters,” (claim 15), or “in response to the intelligent mode being selected, periodically selecting a preferred set of device settings by using a mixed integer linear programming to optimize operation of the plurality of computing devices” (claim 16).
The claims do not require specific features of the semi-automated mode. Therefore, the semi-automated mode may be interpreted to be the power control system excluding selected servers from power management (Rallo; para [0024]). The Examiner urges the Applicant to further narrow the semi-automated mode with features such as in para [0012] of the Specification.
As to any argument not specifically addressed, they are the same as discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rallo et al. (US20140281644A1).
Regarding claim 1, Rallo discloses a method for managing a plurality of computing devices, the method comprising (para [0013] shows the power control system provides an interactive graphical user interface to allow a user to view the current state of a data center or server farm or a subset thereof): 
periodically collecting status information from the plurality of devices (para [0026-0027, 0031, 0060] shows the power control system collects real-time status at farm, pool, and server level according to a reporting period); 
providing a user interface comprising (para [0026] shows the graphical user interface of the power control system): 
a first control to select one or more of the plurality of devices (para [0044] shows  user can select any server to obtain metric information; para [0050] shows by using a pull down menu, the user can view properties of the selected server pool or of the server nodes), and 
a second control to select one of a plurality of operating modes, wherein the operating modes comprise (para [0025] shows in addition to automated power management, the power control system allows a user to manually change the power state of one or more servers in the group of servers; para [0052] shows the user gets a check box to activate (or deactivate) automated power control): 
a manual mode; an intelligent [automated] mode; and in response to one of the operating modes being selected, applying the selected operating mode to the selected devices (para [0025] shows in addition to automated power management, the power control system allows a user to manually change the power state of one or more servers in the group of servers.)

Regarding claim 9, Rallo discloses a system for managing a data center with a plurality of networked computers, the system comprising (para [0013] shows the power control system provides an interactive graphical user interface to allow a user to view the current state of a data center or server farm or a subset thereof): 
a management application executable on one of the plurality of computers, wherein the management application comprises (para [0014] shows the power control servers 106, 108 include a health monitor system that checks to see if all the servers and devices are in proper working order): 
a first module that periodically reads and stores status information from the plurality of networked computers (para [0026-0027, 0031, 0060] shows the power control system collects and stores real-time status at farm, pool, and server level according to a reporting period), and 
a second module operable to provide a user interface, wherein the user interface comprises (para [0026] shows the graphical user interface of the power control system): 
a first control to select one or more of the plurality of networked computers (para [0044] shows user can select any servers to obtain metric information; para [0050] shows by using a pull down menu, the user can view properties of the selected server pool or of the server nodes), and 
a second control to select one of a plurality of operating modes, wherein the operating modes comprise (para [0025] shows in addition to automated power management, the power control system allows a user to manually change the power state of one or more servers in the group of servers; para [0052] shows the user gets a check box to activate (or deactivate) automated power control): 
a manual mode, and an intelligent [automated] mode, wherein in response to one of the operating modes being selected, the management application is configured to apply the selected operating mode to the selected devices (para [0025] shows in addition to automated power management, the power control system allows a user to manually change the power state of one or more servers in the group of servers.)

Regarding claims 2 and 10, Rallo as applied to claims 1 and 9 discloses the operating modes further comprise: a semi-automated mode; and an automated mode (para [0024] shows if power management is activated for the data center, then the power control system will automatically manage the power state of the servers in the managed group, e.g. an automated mode. Further, the users of the power control system can select servers that are to be excluded from power management regardless of whether power management has been activated or deactivated globally for the data center. The power state of the excluded servers will not be affected even though the power management is activated, e.g. a semi-automated mode.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rallo in view of Fung et al (US20070101173A1).
Regarding claims 3 and 11, Rallo as applied to claims 1 and 9 discloses a user selecting the manual mode option (para [0025] shows in addition to automated power management, the power control system allows a user to manually change the power state of one or more servers in the group of servers) but fails to teach:
in the manual mode option, presenting in the user interface controls for setting the following device attributes: chip frequency, chip voltage, and fan speed.
However Fung, in an analogous art (para [0147] shows a Management Module to manage servers in data centers), discloses:
in the manual mode option, presenting in the user interface controls for setting the following device attributes: chip frequency, chip voltage, and fan speed (Fig 1 and para [0038] show workstations 65 may be provided to permit access to the system 50; para [0159] shows the global master, e.g. the user interface of workstation 65,  will command the server to enter power consumption mode by reducing the CPU clock frequency, lowering the CPU operating voltage, and preferably both lowering the CPU clock frequency and the CPU core voltage to match the switching speed requirements imposed by the clock frequency; para [0139] shows the Management Module is responsible for fan speed.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rallo with the teaching of Fung in order to provide power and temperature control granularities including CPU clock frequency, CPU core voltage and fan speed.

Claims 4-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rallo in view of Canty et al. (US9092508B1).
Regarding claims 4 and 12, Rallo as applied to claims 1 and 10 discloses periodically storing performance data for the each of the computing devices (para [0026-0027, 0031, 0060] shows the power control system collects and stores real-time graphs showing system status of farm, pool, and server level according to a reporting period.)
Rallo fails to teach:
analyzing the stored performance data to determine a recommended setting, and 
in response to the semi-automated mode being selected, presenting the recommended setting and displaying a control to apply the recommended setting to the selected devices.
However Canty, in an analogous art (col 8 lines 17-22] shows to recommend changing of certain system settings and to highlight inefficient data center elements for operators to make bolder power consumption decisions), discloses:
analyzing the stored performance data to determine a recommended setting, and in response to the semi-automated mode being selected, presenting the recommended setting and displaying a control to apply the recommended setting to the selected devices ([col 3 lines 21-22; col 11 lines 40-62] shows when the data storage apparatus 24 receives the power consumption performance results from the remote facility apparatus 100, the data storage apparatus 24 automatically adjusts its local energy management settings based on the results. Additionally, in some arrangements, the user of the data storage apparatus 24 is able to navigate and control power related operation using a graphical user interface based on recommendations to reduce power consumption.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rallo with the teaching of Canty in order to alleviate the user from having to manually take measurements and perform calculations which would be burdensome and error prone ([Abstract].)

Regarding claims 5 and 13, Rallo as applied to claims 1 and 10 discloses: 
periodically storing performance data for the each of the computing devices (para [0026-0027, 0031, 0060] shows the power control system collects real-time graphs showing system status of farm, pool, and server level according to a reporting period.)
Rallo fails to teach:
analyzing the stored performance data to determine a recommended setting, and in response to the automated mode being selected, applying the recommended setting to the selected devices, and monitoring the status information, and in response to detecting a degradation in the selected devices: recalculating the recommended setting, and applying the recalculated recommended setting.
However Canty, in an analogous art (col 8 lines 17-22] shows data center power consumption), discloses:
analyzing the stored performance data to determine a recommended setting, and in response to the automated mode being selected, applying the recommended setting to the selected devices ([col 3 lines 21-22; col 11 lines 40-62] shows when the data storage apparatus 24 receives the power consumption performance results from the remote facility apparatus 100, the data storage apparatus 24 automatically adjusts its local energy management settings based on the results. Additionally, in some arrangements, the user of the data storage apparatus 24 is able to navigate and control power related operation using a graphical user interface based on recommendations to reduce power consumption), and 
monitoring the status information, and in response to detecting a degradation in the selected devices: recalculating the recommended setting, and applying the recalculated recommended setting ([col 11 lines 35-55] shows the remote facility apparatus 100 sends the power consumption performance results back to the data storage apparatus 24 as feedback. When the data storage apparatus 24 receives the power consumption performance results from the remote facility apparatus 100, the data storage apparatus 24 automatically adjusts its local energy management settings based on the results to ensure that critical system processes and operations are not interrupted or significantly affected.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rallo with the teaching of Canty in order to minimize the performance impact of any energy management settings (Canty; [col 11 lines 55-58].)

Regarding claim 6, Rallo as applied to claim 1 fails to teach: 
collecting additional parameters, using the additional parameters to dynamically change settings at different points in the day to increase performance.
However Canty, in an analogous art (col 8 lines 17-22] shows data center power consumption), discloses:
collecting additional parameters, using the additional parameters to dynamically change settings at different points in the day to increase performance ([col 9 lines 5-18] shows since the power consumption data 34 is collected from a variety of internal sources, it is now possible to identify whether the power performance is good or bad; placing all or parts of the CPU into certain modes at certain times of the day may enable the data storage equipment 24 to consume less power during the course of the time period (e.g., one day).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rallo with the teaching of Canty in order to alleviate the user from having to manually take measurements and perform calculations which would be burdensome and error prone ([Abstract].)

Regarding claim 7, Rallo-Canty as applied to claim 6 discloses: applying machine learning to the status data (Canty; [col 11 lines 35-55] shows the remote facility apparatus 100 sends the power consumption performance results back to the data storage apparatus 24 as feedback, e.g. machine learning. When the data storage apparatus 24 receives the power consumption performance results from the remote facility apparatus 100, the data storage apparatus 24 automatically adjusts its local energy management settings based on the results when critical system processes and operations are not interrupted or significantly affected.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rallo in view of Canty, further in view of Thurston et al.  (US10503942B1) and Aura et al. (US20060020807A1).
Regarding claim 8, Rallo-Canty as applied to claim 6 fails to teach the additional parameters comprise temperature, humidity, dust levels, hash rate and chip health.
However, Thurston discloses the parameters comprise temperature, humidity, dust levels ([col 1 lines 34-36] shows a data center management system configured to automatically track assets and environmental data (e.g., temperature, humidity and power consumption); [col 7 lines 55-56] shows dust or other particulates are sensed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rallo-Candy with the teaching of Thurston in order to provide centralized notifications based on, for example, a percentage of change in the monitored data over time (Thurston; [col 1 line 43]).
Rallo-Canty-Thurston as combined fails to teach the parameters comprise hash rate and chip health.
However Aura, in an analogous art (para [0141] shows a user interface or network management tool), discloses the parameters comprise hash rate and chip health (para [0078] shows the rate at which hashes are computed (n/t) may be estimated by other means, such as by measuring the performance of the CPU(s).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rallo-Candy-Thurston with the teaching of Aura in order to optimize parameters format including the hash indicator (Aura; para [0091]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rallo in view of Aura and Canty. 
Regarding claim 14, Rallo as applied to claim10 fails to teach a machine learning module that based on the stored data determined preferred settings for the devices based on the current status data to optimize hash efficiency.
However Aura, in an analogous art (para [0142] shows a user interface or network management tool), discloses to optimize hash efficiency (para [0065] shows the rate at which hashes are computed (n/t) may be estimated by other means, such as by measuring the performance of the CPU(s); para [0012] shows optimized parameter formats of hash functions; para [0091] shows optimize parameter format may include the hash indicator.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rallo with the teaching of Aura in order to optimize parameters format including the hash indicator (Aura; para [0091]).
Rallo-Aura as combined fails to teach a machine learning module that based on the stored data determined preferred settings for the devices based on the current status data.
However, Canty discloses a machine learning module that based on the stored data determined preferred settings for the devices based on the current status data (Canty; [col 11 lines 35-55] shows the remote facility apparatus 100 sends the power consumption performance results back to the data storage apparatus 24 as feedback, e.g. machine learning. When the data storage apparatus 24 receives the power consumption performance results from the remote facility apparatus 100, the data storage apparatus 24 automatically adjusts its local energy management settings based on the results when critical system processes and operations are not interrupted or significantly affected.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rallo-Aura with the teaching of Canty in order to alleviate the user from having to manually take measurements and perform calculations which would be burdensome and error prone ([Abstract].)
Allowable Subject Matter
Claim 15 is allowable over prior art.
Rallo discloses in para [0015] the maximum load that a server can handle is determined by selecting a period of time (e.g., a user specified interval of time) during which the system was operational. Rallo fails to teach “in response to the intelligent mode being selected, the management application is configured to prevent manual modification of operational parameters and permit modifications of non-operational parameters,” as in claim 15.

Claims 16-20 are allowable over prior art.
Fung discloses “in response to the intelligent mode being selected, selecting a preferred set of device settings by using a mixed integer linear programming to optimize” by showing in para [0300] a policy for identifying a substantially linear relationship between processor performance and power consumption; para [0078, 0300] shows the temperature sensors provide signals to a management module so that the intelligence built into the management module, e.g. an intelligent mode, may control the operational parameters for one or more or more heat generating servers to maintain a required power output level and operate the power supplies at a preferred efficiency. Fung fails to teach “in response to the intelligent mode being selected, periodically selecting a preferred set of device settings by using a mixed integer linear programming to optimize,” as in claims 16-20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442